DETAILED ACTION
This action is in response to the application filed 09 October 2020.
Claims 1-15 are pending and have been examined.
Claims 1-15 are restricted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1 – 8 are drawn to determining tabulation processing as necessary or unnecessary determination in determining whether or not tabulation processing on the object data extracted in the object data selection for calculating a usefulness and importance from the data preparation content items classified in class G06Q subclass 10/063 Operations Research or Analysis.

II. Claims 9 – 15 are drawn to using an input data structure where the data information contains a data catalog, and the data catalog contains a data item, a clock time, and a file format to determine the importance level and difficulty level classified in class G06Q subclass 10/067 Business Modeling. 

2.	The inventions are distinct each from the other because of the following reasons:

3.	Inventions I through II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as determining tabulation processing as necessary or unnecessary determination in determining whether or not tabulation processing on the object data extracted in the object data selection for calculating a usefulness and importance from the data preparation content items and subcombination II has using an input data structure where the data information contains a data catalog, and the data catalog contains a data item, a clock time, and a file format to determine the importance level and difficulty level. See MPEP § 806.05(d).

4.	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  

5.	Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitation of, a claim that is allowable in the present application, such claim may be subject to provisional statutory/ or nonstatutory double patenting rejections over the claims of the instant application.

6.	Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.  

7.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
 (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

9.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.



11.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        2/5/2021

/ROBERT D RINES/Primary Examiner, Art Unit 3683